Exhibit 99.77 2010 Annual Shareholder Meeting The Fund’s 2010 annual meeting of shareholders (“Annual Meeting”) was held on April 15, 2010, for the following purposes: 1. To elect a Board of six (6) Directors. 2. To ratify the selection of Plante & Moran, PLLC as the independent registered public accountants of the Fund for the calendar year ending December 31, 2010. The following directors were elected under Proposal 1: Robert M. Bilkie, Jr., Phillip J. Hanrahan, Carl A. Holth, Peggy L. Schmeltz, Luke E. Sims, and Neal F. Zalenko.Under Proposal 2, shareholders ratified the selection of Plante & Moran, PLLC as the Fund’s independent registered public accountants for the 2010 calendar year. Tabulation Report Proposal 1 – Election of Directors For Withheld Robert M. Bilkie, Jr. Phillip J. Hanrahan Carl A. Holth Peggy L. Schmeltz Luke E. Sims Neal F. Zalenko Proposal 2 –Selection of Plante & Moran, PLLC For Against Abstain Withheld 0 Total shares issued and outstanding on record date: 2,975,426
